UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2117


LYNTON BALLENTINE; LB INTERNATIONAL EXPRESS TRUST,

                    Plaintiffs - Appellants,

             v.

WELLS FARGO BANK NATIONAL ASSOCIATION; GINNIE MAE, As Trustee
for Securitized Trust Guaranteed Remic Pass-Through Securities 2006-040 Trust;
CHAMPION MORTGAGE COMPANY; SHAPIRO AND INGLE, LLP;
SATTERFIELD LEGAL, PLLC; DOES 1 THROUGH 100, Inclusive; UNITED
STATES OF AMERICA,

                    Defendants - Appellees.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00589-CCE-JEP)


Submitted: March 19, 2020                                         Decided: March 30, 2020


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lynton Ballentine, Appellant Pro Se. B. Chad Ewing, WOMBLE BOND DICKINSON
(US) LLP; Jason Kenneth Purser, SHAPIRO & INGLE LLP, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants seek to appeal the district court’s order denying their motion to amend.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the claims

are still pending against certain Defendants, the order Appellants seek to appeal is neither

a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2